Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Isaac M. Fine Reg. No. 74274 on 9 February 2021.

The application has been amended as follows: 


The title is amended, "FAULT TOLERANT COMPUTER SYSTEMS AND METHODS ESTABLISHING CONSENSUS FOR WHICH PROCESSING SYSTEM SHOULD BE THE PRIME STRING"

Claim 2 is amended, "2. The fault tolerant computer system of claim 1, wherein each SH circuitry is also capable of obtaining input data from a collector within [[the]]corresponding SH circuitry."

Claim 3 is amended, "3. The fault tolerant computer system of claim 1, wherein each ET circuitry is capable of obtaining input data from a collector within [[the]]corresponding ET circuitry and providing input data to each of the other ET circuitry via redundant communication paths. "



Claim 6 is amended, "6. The fault tolerant computer system of claim 4, wherein prior to booting of the processing systems, the corresponding PSM assigns a selected processing system from the plurality of the processing systems to be the prime string based upon Critical State Control (CSC) parameters retrieved from non-volatile memory."

Claim 7 is amended, "7. The fault tolerant computer system of claim 1, wherein the corresponding state table indicates the processing system from the plurality of processing systems that should be assigned as the prime string based upon inputs from the plurality of processing systems."

Claim 8 is amended, "8. The fault tolerant computer system of claim 7, wherein the corresponding state table further comprises dynamic inputs that represent a current mode of the selected processing system."

Claim 9 is amended, "9. The fault tolerant computer system of claim 1, wherein:	each ET circuitry evaluates whether the selected processing system should remain the prime string and assigns the prime string to a second of the plurality of processing systems based upon input data from the corresponding SH circuitry and the corresponding state table; and 

Claim 12 is amended, "12. The fault tolerant computer system of claim 11, wherein input data received via the TMR are voted and corrected by each [[ETM]]ET circuitry."

Claim 20 is amended, "20. A fault tolerant computing system, comprising:
	a plurality of processing systems that are each capable of performing as a prime string; and 
	a Fault Management Unit, where the FMU includes Event Timer (ET) circuitry and String Handler (SH) circuitry for each of the plurality of processing systems; 
	wherein each SH circuitry is capable of interfacing with one of the plurality of processing systems in a manner that creates an isolated fault containment boundary with respect to the processing system; 
	wherein each SH circuitry is capable of obtaining input data via its interface with one of the plurality of processing systems; 
	wherein each SH circuitry is also capable of obtaining input data from a collector within [[the]]corresponding SH circuitry; 
	wherein each SH circuitry is capable of providing input data to each ET circuitry via redundant communication paths; 
	wherein each ET circuitry is capable of obtaining input data from a collector within [[the]]corresponding ET circuitry and providing input data to each of the other ET circuitry via redundant communication paths; 	wherein each ET circuitry comprises a state table, where state in the state table comprises inputs from each of the plurality of processing systems, each SH circuitry, and each ET circuitry;
	wherein each ET circuitry is capable of assigning a selected processing system from the plurality of the processing systems to be the prime string based upon input data and the state table; 
	wherein the FMU assigns the selected processing system as the prime string when there is consensus between the ET circuitry that the selected processing system should be the prime string; 	wherein the FMU is synchronized to a common Real Time Interrupt (RTI) and, during operation of the selected processing system as the prime string, each ET circuitry evaluates whether the selected processing system should remain the prime string once per RTI; 
	wherein the ET circuitry associated with the selected processing system determines that the prime string should be transitioned to a second of the plurality of processing systems based upon input data and the state table; and 
	wherein the FMU assigns the second processing system to be the prime string when there is consensus between the ET circuitry that the second processing system should be the prime string."

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	Referring to claims 1-19, the prior art does not teach or fairly suggest wherein each SH circuitry is capable of providing input data to each ET circuitry via redundant communication paths; … wherein each ET circuitry is capable of assigning a selected processing system from the plurality of the processing systems to be the prime string based upon input data from each SH circuitry and the state table; and wherein the FMU assigns the selected processing system as the prime string when there is consensus between the ET circuitry that the selected processing system should be the prime string, in the scope and context of claim 1.
Referring to claim 20, see claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US 20150186229, see abstract
US 20120042032, see paragraph 84.
US 5884018, see abstract
US 20070076591, see paragraph 158
US 20200089585, see abstract
US 20050177766, see abstract
US 4610013, see abstract
US 20150339200, see abstract
US 20080120177, see abstract
US 10592342, see abstract
US 20090164565, see abstract
US 20140095925, see paragraph 7

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114